*84SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Petitioner Gonzalez timely appeals from the District Court’s Opinions and Orders entered November 2, 2001, and Judgment entered November 6, 2001, which denied the petition for habeas corpus.
The District Court having granted a certificate of appealability, petitioner claims that he received ineffective assistance of counsel at his state trial, when trial counsel failed to locate a witness who would have corroborated petitioner’s explanation of how he disposed of the victim’s money, and that the District Court erred when it rejected his Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) claim, based on the prosecution’s failure to disclose that a potential witness provided information to another prosecutor corroborating petitioner’s explanation of how the victim’s money was lost.
Plaintiff raises the same issues on appeal.
We affirm substantially for the reasons stated by the District Court in its Opinion and Order entered November 2, 2001. See Gonzalez v. Travis, 2001 WL 1352461 (S.D.N.Y.).
For the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.